The sheriff of Tuscaloosa county seeks by this mandamus proceeding to compel the payment by the board of revenue of said county of certain insolvent fees out of the general funds of the county. From the judgment of the court upon a final hearing, denying the petition, this appeal is prosecuted.
The learned judge of the court below has written an opinion giving the reasons for the conclusion reached, and which opinion also clearly states the question presented and the insistence of the respective parties to the cause. We have carefully examined the two local acts here involved in the light of argument of counsel, and have concluded that the trial court has properly construed these local acts and correctly ruled in dismissing the petition. We find ourselves in full accord with the opinion of the court below, and we therefore here adopt it as our own. Let the opinion be set out in the report of the case.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.